Exhibit 10.1


SEVENTH AMENDED AND RESTATED PROMISSORY NOTE

  Date: April 10, 2003 [ ] New [X] Renewal      Amount: $5,000,000.00    
Maturity Date:    April 15, 2004


Bank:

Bank of America, N.A.
Banking Center:


101 South Tryon St.
Charlotte, NC 28255





(Street address including county) Borrower:

Midland Credit Management, Inc.



5775 Roscoe Court
San Diego, CA 92123





(Name and street address, including county)

FOR VALUE RECEIVED, the undersigned Borrower unconditionally (and jointly and
severally, if more than one) promises to pay to the order of Bank, its
successors and assigns, without setoff, at its offices indicated at the
beginning of this Note, or at such other place as may be designated by Bank, the
principal amount of Five Million Dollars ($5,000,000.00), or so much thereof as
may be advanced from time to time in immediately available funds, together with
interest computed daily on the outstanding principal balance hereunder, at an
annual interest rate, and in accordance with the payment schedule, indicated
below.

[This Note contains some provisions preceded by boxes. If a box is marked, the
provision applies to this transaction; if it is not marked, the provision does
not apply to this transaction.]

1.     Rate.

[X]     Prime Rate. The Rate per annum shall be the Prime Rate. The “Prime Rate”
is the fluctuating rate of interest established by Bank from time to time, at
its discretion, whether or not such rate shall be otherwise published. The Prime
Rate is established by Bank as an index and may or may not at any time be the
best or lowest rate charged by Bank on any loan.

[_]     Fixed Rate. The Rate shall be fixed at ___________________ percent per
annum.

[_]     Other _______________________________..


Notwithstanding any provision of this Note, Bank does not intend to charge and
Borrower shall not be required to pay any amount of interest or other charges in
excess of the maximum permitted by the applicable law of the State of New York;
if any higher rate ceiling is lawful, then that higher rate ceiling shall apply.
Any payment in excess of such maximum shall be refunded to Borrower or credited
against principal, at the option of Bank.

2.     Accrual Method. Unless otherwise indicated, interest at the Rate set
forth above will be calculated by the 365/360 day method (a daily amount of
interest is computed for a hypothetical year of 360 days; that amount is
multiplied by the actual number of days for which any principal is outstanding
hereunder). If interest is not to be computed using this method, the method
shall be:_______________________________.

3.     Rate Change Date. Any Rate based on a fluctuating index or base rate will
change, unless otherwise provided, each time and as of the date that the index
or base rate changes. If the Rate is to change on any other date or at any other
interval, the change shall be:_______________________________.

In the event any index is discontinued, Bank shall substitute an index
determined by Bank to be comparable, in its sole discretion.

4.     Payment Schedule. All payments received hereunder shall be applied first
to the payment of any expense or charges payable hereunder or under any other
loan documents executed in connection with this Note, then to interest due and
payable, with the balance applied to principal, or in such other order as Bank
shall determine at its option.

[_]     Principal Plus Accrued Interest. Principal shall be paid in consecutive
equal installments of $_____________________, plus accrued interest, payable [_]
monthly, [_] quarterly or [_]_____________________________________, commencing
on ______________________, 199__, and continuing on the [_] same day, [_] last
day of each successive month, quarter or other period (as applicable)
thereafter, with a final payment of all unpaid principal and accrued interest
due on ______________________, 199__.

[_]     Fixed Principal and Interest. Principal and interest shall be paid in
consecutive equal installments of $______________, payable [_] monthly, [_]
quarterly or [_]______________________, commencing on _____________________,
199__, and continuing on the [_] same day, [_] last day of each successive
month, quarter or other period (as applicable) thereafter, with a final payment
of all unpaid principal and interest due thereon on ________________________,
199__. If, on any payment date, accrued interest exceeds the installment amount
set forth above, Borrower will also pay such excess as and when billed.

[X]     Single Principal Payment. Principal shall be paid in full in a single
payment on April 15, 2004. Interest thereon shall be paid [_] at maturity, or
else [X] monthly, [_] quarterly or [_] ________________________________,
commencing on May 1, 2003, and continuing on the [X] same day, [_] last day of
each successive month, quarter or other period (as applicable) thereafter, with
a final payment of all unpaid interest at the stated maturity of this Note.

[_]     Other._______________________________.


5.     Revolving Feature.

[X]     Subject to the satisfaction of the conditions set forth in Section 17
below, Borrower may borrow, repay and reborrow hereunder at any time, up to a
maximum aggregate amount outstanding at any one time equal to the principal
amount of this Note, provided that Borrower is not in default under any
provision of this Note, any other documents executed in connection with this
Note, or any other note or other loan documents now or hereafter executed in
connection with any other obligation of Borrower to Bank, and provided that the
borrowings hereunder do not exceed any borrowing base or other limitation on
borrowings by Borrower from the Bank. Bank shall incur no liability for its
refusal to advance funds based upon its determination that any conditions of
such further advances have not been met. Bank records of the amounts borrowed
from time to time shall be demonstrable proof thereof.



-2-

--------------------------------------------------------------------------------



[_]     Uncommitted Facility. Borrower acknowledges and agrees that,
notwithstanding any provisions of this Note or any other documents executed in
connection with this Note, Bank has no obligation to make any advance, and that
all advances are at the sole discretion of Bank.

[ ] Out-Of-Debt Period. For a period of at least 30 consecutive days during the
period prior to _____, 200_, Borrower shall fully pay down the balance of this
Note, so that no amount of principal or interest and no other obligation under
this Note remains outstanding.

6.     Automatic Payment.

[_]     Borrower has elected to authorize Bank to effect payment of sums due
under this Note by means of debiting Borrower’s account number
_______________________________. This authorization shall not affect the
obligation of Borrower to pay such sums when due, without notice, if there are
insufficient funds in such account to make such payment in full on the due date
thereof, or if Bank fails to debit the account.

7.     Waivers, Consents and Covenants. Borrower: (a) waives presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment, notice of
dishonor, and any other notice required to be given under the law to Borrower in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other note or other loan documents
now or hereafter executed in connection with any obligation of Borrower to Bank
(the “Loan Documents”); (b) consents to all delays, extensions, renewals or
other modifications of this Note or the Loan Documents, or waivers of any term
hereof or of the Loan Documents, or release or discharge by Bank of Borrower, or
release, substitution or exchange of any security for the payment hereof, or the
failure to act on the part of Bank, or any indulgence shown by Bank (without
notice to or further assent from Borrower), and agrees that no such action,
failure to act or failure to exercise any right or remedy by Bank shall in any
way affect or impair the obligations of Borrower or be construed as a waiver by
Bank of, or otherwise affect, any of Bank’s rights under this Note, under any
indorsement or guaranty of this Note or under any of the Loan Documents; and (c)
agrees to pay, on demand, all reasonable costs and expenses of collection or
defense of this Note or of any indorsement or guaranty hereof and/or the
enforcement or defense of Bank’s rights with respect to, or the administration,
supervision, preservation, or protection of, or realization upon, any property
securing payment hereof, including, without limitation, reasonable attorney’s
fees, including fees related to any suit, mediation or arbitration proceeding,
out of court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable.

8.     Prepayments. Prepayments may be made in whole or in part at any time on
any loan for which the Rate is based on the Prime Rate. All prepayments of
principal shall be applied in the inverse order of maturity, or in such other
order as Bank shall determine in its sole discretion. Except as may be
prohibited by applicable law, no prepayment of any other loan shall be permitted
without the prior written consent of Bank. Notwithstanding such prepayment
prohibition, if there is a prepayment of any such loan, whether by consent of
Bank, or because of acceleration or otherwise, Borrower shall, within 15 days of
any request by Bank, pay to Bank, unless prohibited by applicable law, any loss
or expense which Bank may incur or sustain as a result of such prepayment. For
the purposes of calculating the amounts owed only, it shall be assumed that Bank
actually funded or committed to fund the loan through the purchase of an
underlying deposit in an amount and for a term comparable to the loan, and such
determination by Bank shall be conclusive, absent a demonstrable error in
computation.

9.     Delinquency Charge. To the extent permitted by law, a delinquency charge
may be imposed in an amount not to exceed four percent (4%) of the unpaid
portion of any payment that is more than fifteen days late. Unless the terms of
this Note call for repayment of the entire balance of this Note (both principal
and interest) in a single payment and not for installments of interest or
principal and interest, the 4% delinquency charge may be imposed not only with
respect to regular installments of principal or interest or principal and
interest, but also with respect to any other payment in default under this Note
(other than a previous delinquency charge), including without limitation, a
single payment of principal due at the maturity of this Note. In the event any
installment, or portion thereof, is not paid in a timely manner, subsequent
payments will be applied first to the past due balance (which shall not include
any previous delinquency charges), specifically to the oldest maturing
installment, and a separate delinquency charge will be imposed for each payment
that becomes due until the default is cured.



-3-

--------------------------------------------------------------------------------



10.     Events of Default. The following are events of default hereunder: (a)
Borrower fails to make any payment due hereunder within five days of the date
when due; (b) Borrower fails to perform any other obligation under this Note or
any other Loan Documents, and such failure is not cured within 30 days of notice
of such default; (c) the failure of the Borrower or Encore Capital Group, Inc.,
a Delaware corporation formerly called MCM Capital Group, Inc. (“Parent”;
Borrower and Parent hereinafter referred to individually as a “Loan Party” and
collectively as the “Loan Parties”), to pay when due any other liability or
obligation in an aggregate amount of at least $500,000 and such failure to pay
is not cured within 30 days after any applicable grace period; (d) either Loan
Party becomes insolvent, a receiver is appointed for any part of a Loan Party’s
property, a Loan Party makes an assignment for the benefit of creditors, or any
proceeding is commenced either by a Loan Party or against a Loan Party under any
bankruptcy or insolvency laws and in the case of a proceeding brought against a
Loan Party, such proceeding has not been discharged or dismissed within 60 days
of commencement; (e) any representation, warranty or statement made or furnished
to Bank by the Borrower is false or misleading in any material respect at the
time made or furnished and such default, if capable of being cured, is not cured
within 30 days of notice of such default from Bank to Borrower; (f) a judgment,
order or arbitral award of at least $500,000 is rendered against a Loan Party by
a court of competent jurisdiction, not subject to further appeal, and such
judgment, order or award shall continue unsatisfied and unstayed for more than
30 days of the date thereof; (g) the occurrence of a material adverse change in
financial condition of the Borrower; (h) the failure of Triarc Companies, Inc.
to pay when due any indebtedness for borrowed money in an aggregate amount of at
least $10,000,000 and such failure is not cured within 30 days of any applicable
grace period; or (i) (i) any involuntary bankruptcy proceeding is commenced or
filed against Triarc Companies, Inc. or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of any of its properties, and any such proceeding or petition
is not dismissed, or such writ, judgment, warrant of attachment, execution or
similar process is not released, vacated or fully bonded within 60 days after
commencement, filing or levy; (ii) Triarc Companies, Inc. admits the material
allegations of a petition against it in any insolvency proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any insolvency
proceeding; or (iii) Triarc Companies, Inc. acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar person (other than a pledgee) for a
substantial portion of his or its property or business.

11.     Remedies upon Default. Whenever there is an event of default under this
Note (a) the entire balance outstanding hereunder and all other obligations of
the Borrower to Bank (however acquired or evidenced) shall, at the option of
Bank, become immediately due and payable and any obligation of Bank to permit
further borrowing under this Note shall immediately cease and terminate, and/or
(b) to the extent permitted by law, the Rate of interest on the unpaid principal
shall be increased up to the Prime Rate plus three percent per annum (the
“Default Rate”). The provisions herein for a Default Rate and a delinquency
charge shall not be deemed to extend the time for any payment hereunder or to
constitute a “grace period” giving the Borrower a right to cure any default. At
Bank’s option, any accrued and unpaid interest, fees or charges may, for
purposes of computing and accruing interest on a daily basis after the due date
of the Note or any installment thereof, be deemed to be a part of the principal
balance, and interest shall accrue on a daily compounded basis after such date
at the Default Rate provided in this Note until the entire outstanding balance
of principal and interest is paid in full. Upon a default under this Note, Bank
is hereby authorized at any time, at its option and without notice or demand to
set off and charge against any deposit accounts of the Borrower (as well as any
money, instruments, securities, documents, chattel paper, credits, claims,
demands, income and any other property, rights and interests of the Borrower),
which at any time shall come into the possession or custody or under the control
of Bank or any of its agents, affiliates or correspondents, any and all
obligations due hereunder. Additionally, Bank shall have all rights and remedies
available under each of the Loan Documents, as well as all rights and remedies
available at law or in equity.



-4-

--------------------------------------------------------------------------------



12.     Non-Waiver. The failure at any time of Bank to exercise any of its
options or any other rights hereunder shall not constitute a waiver thereof, nor
shall it be a bar to the exercise of any of its options or rights at a later
date. All rights and remedies of Bank shall be cumulative and may be pursued
singly, successively or together, at the option of Bank. The acceptance by Bank
of any partial payment shall not constitute a waiver of any default or of any of
Bank’s rights under this Note. No waiver of any of its rights hereunder, and no
modification or amendment of this Note, shall be deemed to be made by Bank
unless the same shall be in writing, duly signed on behalf of Bank; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Bank or the obligations of the Borrower to
Bank in any other respect at any other time.

13.     Applicable Law, Venue and Jurisdiction. This Note and the rights and
obligations of Borrower and Bank shall be governed by and interpreted in
accordance with the law of the State of New York. In any litigation in
connection with or to enforce this Note or any indorsement or guaranty of this
Note or any Loan Documents, the Borrower irrevocably consents to and confers
personal jurisdiction on the courts of the State of New York or the United
States located within the State of New York and expressly waive any objections
as to venue in any such courts. Nothing contained herein shall, however, prevent
Bank from bringing any action or exercising any rights within any other state or
jurisdiction or from obtaining personal jurisdiction by any other means
available under applicable law.

14.     Partial Invalidity. The unenforceability or invalidity of any provision
of this Note shall not affect the enforceability or validity of any other
provision herein and the invalidity or unenforceability of any provision of this
Note or of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

15.     Binding Effect. This Note shall be binding upon and inure to the benefit
of Borrower and Bank and their respective successors, assigns, heirs and
personal representatives, provided, however, that no obligations of Borrower
hereunder can be assigned without prior written consent of Bank.

16.     Controlling Document. To the extent that this Note conflicts with or is
in any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.

17.     Conditions to All Loans. The obligation of the Bank to make any advance
hereunder (including the initial advance) shall be subject to the conditions
precedent that on the date of such advance:

    (a)         the following statements shall be true, and the acceptance of
the proceeds of each advance by any Borrower shall be deemed to be a
representation and warranty of each Borrower on the date of such advance that:


    (i)           All representations and warranties made by Borrower to the
Bank are correct in all material respects on and as of the date of such advance
as though made on and as of such date,


    (ii)          No event has occurred and is continuing, or would result from
such advance, which constitutes an event of default hereunder or would
constitute an event of default hereunder but for the requirement that notice be
given or time elapse or both; and


    (iii)          No material adverse change in the financial condition or
assets of the Borrower shall have occurred and be continuing; and


    (b)          the making of such advance shall not contravene any law, rule
or regulation applicable to the Borrower or the Bank.




-5-

--------------------------------------------------------------------------------



18.     Commitment Fee. In consideration of the commitment of the Bank to make
advances to the Borrower pursuant to the terms and conditions of this Note, the
Borrower agrees to pay to the Bank a non-refundable commitment fee of $50,000,
payable in full on the date hereof.

19.     Amendment and Restatement. This Note amends and restates in its
entirety, and constitutes a renewal and extension of, the Sixth Amended and
Restated Promissory Note dated March 22, 2002 (the “Old Note”), by Borrower to
the order of Bank, formerly known as NationsBank, N.A., in the original
principal amount of $15,000,000.00, effective immediately upon receipt by the
Bank of each of the following: (i) this Note, duly executed and acknowledged by
the Borrower, (ii) the Acknowledgments, substantially in the forms attached
hereto, duly executed and acknowledged by Encore Capital Group, Inc. (formerly
called MCM Capital Group, Inc.), Triarc Companies, Inc., Nelson Peltz, Peter W.
May, Consolidated Press Holdings, Ltd. and Peter Nigel Frazer, Franklin Chandler
and the Chandler Family Limited Partnership and (iii) the commitment fee
referred to in paragraph 18 above and all legal fees, costs and expenses
incurred by the Bank in connection with the preparation, execution and delivery
of the New Note and the related documents and billed prior to the date of this
Note. It is understood and agreed that the Borrower will pay the accrued and
unpaid interest on the Old Note on or before May 1, 2003.

20.     ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES
HERETO INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY BRING AN ACTION, INCLUDING A
SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR
CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION.

    A.        SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF
ANY BORROWER’S DOMICILE AT THE TIME OF THE EXECUTION OF THIS INSTRUMENT,
AGREEMENT OR DOCUMENT OR IF THERE IS REAL OR PERSONAL PROPERTY COLLATERAL, IN
THE COUNTY WHERE SUCH REAL OR PERSONAL PROPERTY IS LOCATED, AND ADMINISTERED BY
J.A.M.S. WHO WILL APPOINT AN ARBITRATOR; IF J.A.M.S. IS UNABLE OR LEGALLY
PRECLUDED FROM ADMINISTERING THE ARBITRATION, THEN THE AMERICAN ARBITRATION
ASSOCIATION WILL SERVE. ALL ARBITRATION HEARINGS WILL BE COMMENCED WITHIN 90
DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE ARBITRATOR SHALL ONLY, UPON A
SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE COMMENCEMENT OF SUCH HEARING FOR UP
TO AN ADDITIONAL 60 DAYS.

    B.        RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL
BE DEEMED TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY BANK OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF BANK HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT LIMITED
TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER. BANK MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH
PROPERTY, OR OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT. NEITHER THIS EXERCISE OF SELF HELP REMEDIES
NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL
OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.



-6-

--------------------------------------------------------------------------------



Borrower represents to Bank that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note and hereby executes this Note under seal as of the
date here above written.

NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN OR ORAL AGREEMENTS BETWEEN THE PARTIES.

Borrower Corporate or Partnership Borrower                           
                                                          (Seal)


                                                              
                     
Print Individual's Name

                                                              
                      (Seal)

                                                              
                     
Print Individual's Name
MIDLAND CREDIT MANAGEMENT, INC.
                 Corporate or Partnership Name

By:   /s/ Barry R. Barkley                                          
       (Seal)


Name:   Barry R. Barkley                                       
                    

Title:   Treasurer                                                       
                  

                                                              
                                        
Attest (If Applicable)


[Corporate Seal]



-7-

--------------------------------------------------------------------------------

